Loring, J.
This is an action on a promissory note signed by the defendant and one Grace Helen Meyer.
The defendant offered to prove that the note in suit was given as a renewal of a former note which had been given under the following circumstances: The defendant applied to the plaintiff for a loan of $2,000 to Mrs. Meyer, “ the other maker of the *490note in suit, and stated to the plaintiff that if two names were necessary on the note, he would put his name upon it, and asked the plaintiff if two names were necessary and the plaintiff said they were; that the defendant then said, ‘ In that case I will put my name' on the note, but I am not to pay it, but the other signer is to pay it, that she was to have the money and' he was not’; that the plaintiff’s reply was that he would loan the money on those terms.” This must be taken to mean that as between the two defendants Mrs. Meyer was to be primarily liable, and not to mean that she alone was to be liable on the note, as the defendant now contends. The facts offered constituted no defence and were properly excluded.
The other two exceptions relate to the fact that there was no revenue stamp on the note in suit when it was delivered to the plaintiff, as required by U. S. St. June 13, 1898, c. 448, § 6, Schedule A; 80 U. S. Sts. at Large, 448, 451; and that the plaintiff subsequently affixed the proper stamp to the note and cancelled it in the defendant’s name. His request was that the judge should rule as matter of law that this -constituted a material alteration of the note, and that the note should be ruled out as inadmissible in evidence.
The second of these two exceptions is covered by the previous decisions of this court in Carpenter v. Snelling, 97 Mass. 452, and Green v. Holway, 101 Mass. 243. Under these decisions, U. S. St. June 13, 1898, c. 448, §§ 7, 14, forbidding unstamped instruments from being admitted in evidence, must he confined to courts of the United States.
The first of these two exceptions must also be overruled. The note was not invalid before the stamp was annexed. It was decided by this court, after great deliberation, that U. S. St. July 13, 1866, c. 184, § 9, declaring unstamped instruments to be invalid, applied only to instruments where the stamp had been fraudulently omitted; Green v. Holway, 101 Mass. 243; Moore v. Quirk, 105 Mass. 49; and the Supreme Court of the United States reached the same conclusion in Campbell v. Wilcox, 10 Wall. 421. The act in question, U. S. St. June 13, 1898, c. 448, § 13, (30 U. S. Sts. at Large, 454,) so far as the question of the validity of unstamped instruments is concerned, is the same as U. S. St. July 13, 1866, c. 184, § 9, and the decision in *491Green v. Holway, 101 Mass. 243, and the reasons given for it are applicable here.
It was held in Green v. Holway, 101 Mass. 243, 251, that the burden of proving a fraudulent intent is on the person who asserts it. As there was no evidence in the case at bar that the note was originally left unstamped with intent to defraud, the note here in question must b°e taken to be a valid note.
In our opinion, the question whether there was or was not a material alteration of this note, which was made in Massachusetts and apparently was to be paid in Massachusetts, must be determined by the laws administered in the courts of Massachusetts. Fuller v. Green, 64 Wis. 159. As the note was admissible in Massachusetts courts without a stamp, annexing a stamp was not a material alteration of the note within R. L. c. 73, § 142.

Exceptions overruled.